DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous prior art rejection under Nukada et al (US 20180244886) and in view of Takegami et al (JP 2014- 159519) maintained and therefore it is proper to make this rejection FINAL.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nukada et al (US 20180244886) , cited in the previous Office Action
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nukada as applied to claims 1, 2 and 5-16 above, and further in view of Takegami et al (JP 2014- 159519, cited in IDS), cited in the previous Office Action.

The rejection can be found in the NON-FINAL office action mailed 8/23/2022 and is herein incorporated by reference.
Response to Arguments

Applicant’s arguments filed 10/27/2022  have been fully considered but they are not persuasive. 

Applicant submits that the diamines proposed by Nukada are extremely broad to cover countless possible options, and it is not obvious for a person having ordinary skill in the art to choose a specific diamine.
However, a genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02

Applicant argues that Takegami fails to expressly or inherently teach or suggest that the use of 9,9-bis(4-aminophenyl) fluorene may improve properties (e.g., dielectric constant) of a "porous" polyimide film as described in Nukada.
Examiner disagrees. Takegami teaches a polyimide , forming from tetracarboxylic acid anhydride, aromatic diamine and fluorene-based diamine, where the weight content of the latter component is 50.7% wt.  Takegami teaches polyimide resin excellent in solvent solubility while having a glass transition temperature over 400°C and a decomposition temperature of a resin over 500°C (see Abstract).
Examiner suggests that a Declaration demonstrating an advantage of using fluorene-based diamine can be submitted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765